IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2009
                                     No. 08-10327
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

LARRY HUDSON, JR.,

                                                   Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 7:07-CV-81


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Larry Hudson, Jr., Texas prisoner # 1218900, appeals the district court’s
dismissal, as time barred, of his 28 U.S.C. § 2254 petition, which he filed to
challenge his jury trial conviction of aggravated assault with a deadly weapon.
Hudson’s conviction became final on December 27, 2005. On December 14, 2006,
Hudson delivered his state habeas application to prison authorities for mailing.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10327

The application was filed in state court on December 28, 2006, and was denied
on May 9, 2007. Hudson filed his § 2254 petition on May 19, 2007.
      Hudson argues that he was entitled to equitable tolling of the limitations
period on account of the fourteen-day delay between the date he submitted his
state application for post-conviction relief to prison authorities for mailing and
the date that the state habeas application was filed in court. He asserts that he
would have filed his state habeas application earlier had he known that state
authorities would “sit on” the application. Hudson contends that his delay in
filing for state habeas relief was due to his attempts to obtain transcripts.
      The one-year limitations period of 28 U.S.C. § 2244(d) is subject to
equitable tolling “in rare and exceptional circumstances.” Davis v. Johnson, 158
F.3d 806, 811 (5th Cir. 1998). The doctrine “applies principally where the
plaintiff is actively misled by the defendant about the cause of action or is
prevented in some extraordinary way from asserting his rights.” Coleman v.
Johnson, 184 F.3d 398, 402 (5th Cir. 1999) (internal quotation marks omitted).
Equitable tolling “will not be granted if the applicant failed to diligently pursue
his rights.” Larry v. Dretke, 361 F.3d 890, 897 (5th Cir. 2004). The applicant
bears the burden of establishing that equitable tolling is warranted. Phillips v.
Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on reh’g, 223 F.3d 797 (5th Cir.
2000).
      Hudson’s demonstration of a two-week delay between the submission of
his state habeas application for mailing and its filing in state court does not
establish that he was actively misled by state authorities or that he was
prevented in an extraordinary way from pursuing his rights. See Coleman, 184
F.3d at 402. Moreover, given that approximately eleven and one-half months of
the limitations period elapsed prior to Hudson’s delivering his state habeas
application for mailing, Hudson fails to establish that he diligently pursued his
rights. See Larry, 361 at 897. In view of the foregoing, the district court did not



                                        2
                                No. 08-10327

abuse its discretion in denying equitable tolling. See Ott v. Johnson, 192 F.3d
510, 513 (5th Cir. 1999).
      AFFIRMED.




                                      3